DETAILED ACTION
	This action is in response to the applicant’s reply filed on May 18, 2022. Claims 1-20 are pending and addressed below.

Response to Amendment
In response to the applicant’s amendments to claims 6 and 12, to further clarify the claim the rejections of claims 6 and 12 under 35 USC 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, filed on May 18, 2022, with respect to claims 1, 9, and 16 have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn. 
Specifically, the applicant has indicated that Hildebrand et al., US 2019/0188618 (hereinafter Hildebrand) fails to disclose “combining the acceleration curve with the deceleration curve to provide the tripping velocity profile for the pipe” as recited in claims 1, 9, and 16. Hildebrand discloses a speed profile, shown in Figures 3-4B, which shows an “Fast and Safe” operating range for drilling speed at each depth in the wellbore such that the swab and surge and/or excessive shock and vibration events are not likely to occur.  However, as indicated by the Applicant, these speed profiles are NOT acceleration or deceleration curves and therefore cannot disclose the limations of “combing the acceleration curve with the deceleration curve”. As the Examiner has found these arguments persuasive the rejections of claims 1-20 under 35 USC 102(a)(1) have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Hildebrand et al., US 2019/0188618 (hereinafter Hildebrand)”, for the following reasons:
Hildebrand discloses a method and system for optimizing a tripping velocity profile for a pipe including a pipe sting disposed in a wellbore including a drilling fluid, a gel strength analyzer, and a system controller in communication with the gel strength analyzer. The system controller determining a static gel of a fluid of a wellbore, determining a speed profile including acceleration and deceleration of the pipe such that the speed at each bit depth for the stand that would induce a swab or surge pressure has been calculated. 
Hildebrand does not disclose determining an acceleration curve or a deceleration curve or combining the acceleration curve with the deceleration curve to provide the tripping velocity profile for the pipe.
Hildebrand fails to suggests alone, or in combination, the limations of “combining the acceleration curve with the deceleration curve to provide the tripping velocity profile for the pipe” as recited in claims 1, 9, and 16.

The Examiner is unaware of prior art which reasonably suggests, alone or in combination, the limations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676